FILED
                           NOT FOR PUBLICATION                              FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOAQUIN Q. ATALIG,                               No. 12-17791

              Plaintiff - Appellant,             D.C. No. 1:11-cv-00023

  v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA;
BARACK OBAMA; JANET
NAPOLITANO; KEN SALAZAR;
HILLARY RODHAM CLINTON; HILDA
L. SOLIS; ERIC H. HOLDER, Jr.,
Attorney General, in their official
capacities,

              Defendants - Appellees.


                  Appeal from the United States District Court
                       for the Northern Mariana Islands
               Ramona V. Manglona, Chief District Judge, Presiding

                           Submitted February 19, 2014**
                                Honolulu, Hawai‘i

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Atalig appeals from the district court’s dismissal of his suit challenging the

Consolidated National Resources Act of 2008 (“CNRA”), which applied United

States immigration law to the Commonwealth of the Northern Mariana Islands

(“CNMI”). 48 U.S.C. § 1806 (2013). Atalig alleged that the CNRA interfered

with the CNMI citizens’ right of self-government and right to vote. In response to

a motion to dismiss on the basis of res judicata, the district court sua sponte held

that it lacked subject matter jurisdiction because Atalig had not alleged a sufficient

injury to establish Article III standing. The district court denied a motion for leave

to amend the complaint on the basis that the proposed amendments were futile and

dismissed the action. We affirm.

       A federal court has an obligation to assure itself of jurisdiction before

proceeding to the merits by, in addition to other things, inquiring into whether the

plaintiff has standing to sue under Article III of the Constitution. Lance v.

Coffman, 549 U.S. 437, 439 (2007). To establish standing, the complaint must

allege facts sufficient to establish that the plaintiff has suffered injury in fact, “an

invasion of a legally protected interest which is (a) concrete and particularized, and

(b) actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992) (internal citations and quotation marks




                                             2
omitted). Alleging a “generalized grievance” is insufficient. Lance, 549 U.S. at

439–40.

      The allegations in Atalig’s complaint and proposed amended complaint do

not establish that the he suffered injury in fact. Atalig argues that he was injured

because under the CNRA he cannot affect immigration policy through his vote. He

also argues that the amended complaint would have demonstrated injury in fact

because it alleged, in addition to other facts, that Atalig employs a foreign national

on whose behalf he applied for a visa and that he has an interest in voting on

immigration policy in the CNMI. These alleged injuries do not establish

particularized injury in fact. The CNRA affects Atalig and the rest of the CNMI

voting population in the same way. His alleged injuries are “precisely the kind of

undifferentiated, generalized grievance[s] about the conduct of government that we

have refused to countenance in the past.” See Lance, 549 U.S. at 442.

      Similarly, Atalig’s reliance on voter-standing cases, see, e.g., Baker v. Carr,

369 U.S. 186 (1962), is misplaced because he does not argue that his vote has been

diluted or discounted due to the CNRA. Nothing in the complaint would establish

that he has been personally aggrieved by the CNRA. See Braunstein v. Ariz. Dep’t

of Transp., 683 F.3d 1177, 1185 (9th Cir. 2012). Nor would the amended

complaint have cured the defects that the district court identified. The district court


                                           3
rightly denied the request to amend. See Steckman v. Hart Brewing, Inc., 143 F.3d

1293, 1298 (9th Cir. 1998).

      AFFIRMED.




                                        4